Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                 Feb 19 2014, 8:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

MICHAEL G. MOORE                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                RYAN D. JOHANNINGSMEIER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

TYRONE WILBOURN,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 49A05-1306-CR-262
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Steven R. Eichholtz, Judge
                       The Honorable Michael S. Jensen, Magistrate
                            Cause No. 49G20-1204-FB-21558



                                     February 19, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Tyrone Wilbourn appeals his conviction for possession of a firearm by a serious

violent felon. Wilbourn raises three issues which we consolidate and restate as:

       I.     Whether the admission of evidence related to Wilbourn’s prior
              conviction constituted an abuse of discretion or resulted in
              fundamental error; and

       II.    Whether the evidence is sufficient to sustain his conviction.

We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On March 30, 2012, Indianapolis Metropolitan Police Sergeant Paul Vanek

responded to a dispatch regarding shots fired in the 4200 block of Crittenden Avenue.

Officer Vanek drove around Crittenden Avenue looking for persons or shell casings and

observed Wilbourn sitting in the driver’s seat of a Dodge Durango. Wilbourn had a

“haunted look on his face” and his eyes became enlarged. Transcript at 20. Officer

Vanek parked behind the Durango, approached Wilbourn, and said: “Hey, can I talk to

you for a minute.” Id. at 21. Wilbourn responded by stating: “F you, I didn’t call the

police.” Id. Officer Vanek noticed that Wilbourn was wearing a Detroit Tigers hat.

Wilbourn then put his vehicle in gear and sped off northbound. Officer Vanek advised

control that the vehicle was fleeing the area.

       Indianapolis Metropolitan Police Officer Bradley Scott Dow observed the

Durango, drove behind it, and activated his emergency lights and siren. Officer Dow

identified the license plate of the Durango, which was later determined to belong to

Wilbourn’s mother. The Durango accelerated and turned off 43rd Street and went south

on Evanston. At some point, Officer James Case and Officer Derik Harper joined the

                                                 2
pursuit. The Durango then accelerated, “blew the stop sign,” and turned westbound onto

42nd Street. Id. at 31. After making further turns and failing to stop for another stop sign,

Wilbourn pulled “out to the right side of the road,” and Officer Dow along with a few

other officers stopped behind Wilbourn’s vehicle with their emergency lights and sirens

activated. Id. at 34.

       Officer Dow then saw the driver’s side of the Durango “fly open” and a black

male wearing a brown hoodie and carrying a “high powered rifle or an AK-47 saddle

type rifle” exit the vehicle and take off running eastbound. Id. at 38. Officer Dow

followed the individual until he jumped a privacy fence. Officer Dow gave the control

operator a description of the driver of the vehicle and stated that he believed that the

individual had an assault rifle. Officer Harper observed that the individual was wearing a

Detroit baseball cap and a brown hoodie. A police dog picked up a track and eventually

indicated on a bush. The police officers observed Wilbourn behind the bush and ordered

him to show his hands and crawl out to them. Wilbourn did not respond, the K-9 officer

used his dog, and Wilbourn, wearing a hoodie, crawled out without further incident. The

police checked the area and did not recover a weapon of any sort, but removed a nylon

handgun holster from Wilbourn’s belt and found his Detroit Tigers hat several feet away.

       Indianapolis Police Sergeant Gregory Scott arrived at the scene, and Wilbourn

stated that he “has been shot thirteen times and he always carries a gun.” Id. at 95.

Sergeant Scott read Wilbourn his Miranda rights and questioned him “about the holster

obviously that he had had on his belt” and asked him where the gun was, and Wilbourn

stated that “it’s a forty caliber that he keeps in that and that he left it at his girlfriend’s

                                              3
that night.” Id. at 96. Sergeant Scott inquired about the rifle, and Wilbourn denied

knowledge of any rifle. When asked why he ran from the police, Wilbourn stated that

“somebody was shootin’ at him and he ran from the police because the police won’t help

if you are being shot at.” Id. at 99.

        While in jail, Wilbourn made a phone call to a woman and said “[d]id ya’ll find

it?” Id. at 125. The woman said, “Yes, uh-huh, it wasn’t hard to find,” and Wilbourn

replied, “Yeah, I just threw it, I didn’t figure it would be.” Id. Wilbourn stated that he

was running and hiding, that the police were chasing him, and that he was hiding in the

bushes. He also said that the only reason he ran was because of “that thing in the back.”

Id. at 127. In a second phone call, Wilbourn asked where it was, and the woman said that

“it was taken care of, and that Terry came by and picked it up and that it is safe.” 1 Id. at

129.

        On April 3, 2012, the State charged Wilbourn with Count I, unlawful possession

of a firearm by a serious violent felon as a class B felony; Count II, obstruction of justice

as a class D felony; Count III, resisting law enforcement as a class D felony; and Count

IV, resisting law enforcement as a class A misdemeanor.

        On April 10, 2012, the State filed a notice of discovery compliance which

indicated that copies of his certified prior conviction for cause number 49G20-0704-FA-

062400 (“Cause No. 62400”) had been forwarded to defense counsel or made available

for review.



        1
          Indianapolis Police Detective Erika Jones testified that Wilbourn “asked where it was, he never
specified as to what it was, but asked where it was.” Transcript at 129.
                                                   4
       On January 28, 2013, Wilbourn filed a waiver of trial by jury. Before the start of

the bench trial on March 4, 2013, the parties discussed a possible plea agreement, and the

following exchange occurred:

       THE COURT:           Any questions about your situation?

       [Wilbourn]:          Yes, I want to know basically how am I even being
                            charged with serious violent felon.

       THE COURT:           Well, apparently the State believes that you possessed
                            a firearm and that you have a prior conviction that
                            make you a serious violent felon under the statute and
                            that is Dealing Cocaine.

       [Wilbourn]:          Dealing cocaine was a violent charge?

       THE COURT:           Yes, according to the statute that is one of the things
                            contained in the definition of a serious violent felon,
                            its 35-47-4-5. So that’s why they believe you have
                            that conviction and that you have a prior – I mean you
                            possessed the gun. Any other questions?

       [Wilbourn]:          (inaudible).

       THE COURT:           I’m sorry?

       [Wilbourn]:          (inaudible) right now.

Id. at 11-12. Wilbourn elected to proceed to trial.

       The State presented testimony of several officers as well as phone calls from the

jail and photographs. After the State rested, Wilbourn testified that he saw two police

cars approaching him quickly without their lights on at first, and that he eventually

stopped his car, grabbed a foldable picnic chair because his mother was going to Atlanta

the next morning, and ran. Wilbourn also stated that he dropped the chair in his mother’s

yard because he felt that it was in his way, and that the “thing” referred to in the phone

                                             5
calls was the chair. Id. at 154. During redirect examination, he testified that the chair

had some money and a small amount of marijuana contained within, that he did not want

to “catch a case,” and that the chair was to be given to his mother so that she could go on

her vacation. Id. at 169. Wilbourn then rested.

       During closing argument, Wilbourn’s counsel admitted the resisting charges and

described the “main issue” as “whether or not he knowingly or intentionally possessed a

rifle.” Id. at 183. The court found Wilbourn guilty of Counts I, III, and IV. The

following exchange then occurred regarding Wilbourn’s prior conviction:

       [Prosecutor]:        Yes, Judge. I wanted to offer the prior –

       THE COURT:           Okay. Oh, I thought there was a stipulation.

       [Prosecutor]:        There is a stipulation.

       THE COURT:           Okay. Do you want to introduce the – oh, okay.

       [Prosecutor]:        Yes, I just want the Court to know –

       THE COURT:           Any objection to that on the record? And we’ll show
                            that – what number is that, ma’am?

                                         *****

       THE REPORTER: 22.

       [Prosecutor]:        22, Judge.

       THE COURT:           Okay.

       [Prosecutor]:        Thank you.

       THE COURT:           We will go ahead and incorporate that into the record,
                            even though there was a stipulation he did have a prior
                            conviction.


                                             6
Id. at 188-189. State’s Exhibit 22 consists of an abstract of judgment indicating that

Wilbourn had been convicted of dealing cocaine as a class B felony in 2008 under Cause

No. 62400, as well as the plea agreement, charging information, and probable cause

affidavit. The court later sentenced Wilbourn to concurrent sentences of fifteen years for

Count I, two years for Count III, and one year for Count IV.

                                       DISCUSSION

                                              I.

       The first issue is whether the admission of evidence related to Wilbourn’s prior

conviction constituted an abuse of discretion or resulted in fundamental error. Wilbourn

concedes that he did not object to the admission of State’s Exhibit 22, but argues that

there was no need for him to object because the evidence was closed and the trial court

had entered a finding of guilty. In other words, Wilbourn argues that “[t]he proverbial

bell had been rung and any attempt to object would have been futile.” Appellant’s Brief

at 6. He asserts that the court had already found him guilty despite no evidence that he

was a serious violent felon, and argues that the trial court “clearly believed the parties had

stipulated that [he] was a serious violent felon” despite the fact that the defense did not

assert and there was no written stipulation by the parties. Id. at 7. He also contends that

the admission of Exhibit 22 resulted in fundamental error.

       The State argues that Wilbourn did not preserve this issue for review because he

did not contest the trial court’s understanding that a stipulation of a prior conviction

existed or object to the evidence supporting the stipulation, and that even if State’s

Exhibit 22 was incorrectly admitted, its admission was not fundamental error. The State

                                              7
asserts that Wilbourn had received a certified copy of the prior conviction that the State

was alleging as the basis for his serious violent felon allegation only a week after the

charge had been filed and had more than sufficient time to be apprised of the prior

charges and to prepare any defense. The State also contends that Wilbourn stipulated that

he had a prior conviction for dealing cocaine as a class B felony and cites to State’s

Exhibit 22 as well as the exchange regarding that exhibit following the initial close of

evidence.

       We observe that while the prosecutor did not explicitly request that the case be

reopened after the court found Wilbourn guilty, the prosecutor offered the evidence of the

prior conviction, and the court incorporated the exhibit into the record. This is the

equivalent of reopening the case. See Kash v. State, 166 Ind. App. 666, 671, 337 N.E.2d

573, 576 (1975) (“The defendant appears to argue that the State did not even reopen its

case, probably because nowhere in the record does the word reopen appear. However,

the State did ask to unrest and the trial court consented, and this, we conclude, is

equivalent to reopening.”). Generally, the granting of permission to reopen a case is

within the discretion of the trial court and the decision will be reviewed to determine only

whether there has been an abuse of that discretion. Ford v. State, 523 N.E.2d 742, 745

(Ind. 1988). A party should be afforded the opportunity to reopen its case to submit

evidence which could have been part of its case-in-chief. Id. at 746.

       Among the factors which weigh in the exercise of discretion are whether there is

any prejudice to the opposing party, whether the party seeking to reopen appears to have

rested inadvertently or purposely, the stage of the proceedings at which the request is

                                             8
made, and whether any real confusion or inconvenience would result from granting the

request. Id. at 745-746. Two conditions must be shown to exist to justify a court of

appellate jurisdiction in setting aside a ruling made by a trial court in the exercise of

judicial discretion: (1) the action complained of must have been unreasonable in light of

all attendant circumstances or it must have been clearly untenable or unreasonable; and

(2) the action was prejudicial to the rights of the complaining party. Id. at 746. A party

should be afforded the opportunity to reopen its case to submit evidence which could

have been part of its case-in-chief. Id. The opportunity for a party to reopen its case

includes the chance to cure a claimed insufficiency of evidence. Lewis v. State, 406

N.E.2d 1226, 1230 (Ind. Ct. App. 1980) (citing Eskridge v. State, 258 Ind. 363, 281

N.E.2d 490, 493 (1972)). A trial is not a game of technicalities, but one in which the

facts and truth are sought. Ford, 523 N.E.2d at 746. “A primary consideration in the

determination of whether a party should be permitted to reopen its case is whether the

opposing party has adequate opportunity to prepare to rebut the evidence offered.” Lee v.

State, 439 N.E.2d 603, 604 (Ind. 1982). “[F]or reversible error the defendant must

establish that the trial judge clearly abused that discretion” and “must also designate

specifically how he was prejudiced by the reopening of the State’s case.” Maxwell v.

State, 408 N.E.2d 158, 163 (Ind. Ct. App. 1980).

      To the extent that the case also addresses admission of evidence, we observe that

generally we review the trial court’s ruling on the admission or exclusion of evidence for

an abuse of discretion. Roche v. State, 690 N.E.2d 1115, 1134 (Ind. 1997), reh’g denied.

We reverse only where the decision is clearly against the logic and effect of the facts and

                                            9
circumstances.    Joyner v. State, 678 N.E.2d 386, 390 (Ind. 1997), reh’g denied.

Generally, failure to object to the admission of evidence at trial results in waiver and

precludes appellate review unless its admission constitutes fundamental error. Brown v.

State, 929 N.E.2d 204, 207 (Ind. 2010), reh’g denied; Cutter v. State, 725 N.E.2d 401,

406 (Ind. 2000), reh’g denied. Fundamental error is an extremely narrow exception that

allows a defendant to avoid waiver of an issue. Cooper v. State, 854 N.E.2d 831, 835

(Ind. 2006). It is error that makes “a fair trial impossible or constitute[s] clearly blatant

violations of basic and elementary principles of due process . . . present[ing] an

undeniable and substantial potential for harm.” Id.

       The State cites to its Exhibit 22 and pages 187 and 188 of the transcript to support

its argument that Wilbourn “stipulated that he had a prior conviction for Class B felony

Dealing in Cocaine, and therefore, he qualified as a serious violent felon for purposes of

Ind. Code Section 35-47-4-5.” Appellee’s Brief at 14. State’s Exhibit 22 does not

contain a stipulation. Rather, it contains an abstract of judgment indicating that Wilbourn

had been convicted of dealing cocaine as a class B felony in 2008, as well as the plea

agreement, charging information, and probable cause affidavit. While pages 187 and 188

reveal that Wilbourn’s counsel did not contest the idea that there was a stipulation or

object to the incorporation of State’s Exhibit 22, the exchange on those pages does not

contain an express statement by Wilbourn or his counsel acknowledging that such a

stipulation existed.

       In light of the foregoing, we turn to the factors utilized in considering whether the

trial court abused its discretion in granting the prosecutor permission to reopen the case.

                                             10
With respect to the stage of the proceedings at which the request was made, we observe

that this case presents an unusual factual scenario because the State did not introduce the

exhibit demonstrating that Wilbourn was a serious violent felon until after closing

arguments and after the trial court actually found Wilbourn guilty. We acknowledge that

this is a situation that generally results in greater potential for prejudice to the defendant.

See Lewis, 406 N.E.2d at 1230 (“[W]e are not confronted here with a situation where the

State was permitted to reopen its case after the defense had presented its evidence and

rested, a situation with greater potential for prejudice to the defendant.”). However, we

observe that the case was tried to the court and not a jury, and that the court had

discussed Wilbourn’s “situation” regarding his prior conviction with him prior to the start

of the trial.

        To the extent that the factor of whether the party seeking to reopen appears to have

rested inadvertently or purposely, we observe that prior to the presentation of Wilbourn’s

defense, the court asked the prosecutor whether she had any other evidence, and the

prosecutor responded: “No, Judge.” Transcript at 147. The court then asked if the State

rested, and the prosecutor stated: “Yes, Judge.” This supports a purposeful act by the

State. However, the contentious issue at trial was whether Wilbourn possessed a firearm,

and the prosecutor’s failure to offer the documents in State’s Exhibit 22 prior to the

finding of guilt appears to have occurred inadvertently.

        With respect to prejudice to Wilbourn or whether any real confusion or

inconvenience would result from granting the request, the record reveals that the State

provided Wilbourn with notice of the prior conviction.            Specifically, the charging

                                              11
information for Count I alleged that Wilbourn had been “convicted of dealing in cocaine

in Marion County Superior Court, Criminal Division Room Twenty under cause number

49G200704FA062400 on December 11, 2009,” and the State filed a notice of discovery

compliance which indicated that copies of his certified prior conviction for Cause No.

62400 had been forwarded to defense counsel or made available for review. Appellant’s

Appendix at 26. Before the bench trial, Wilbourn asked the trial court how dealing

cocaine was a violent charge, and the court explained that Ind. Code § 35-47-4-5 defines

dealing cocaine as a serious violent felony. Wilbourn did not dispute the accuracy of

State’s Exhibit 22 before the trial court nor does he on appeal. He did not seek a

continuance to prepare a possible defense or argument regarding the prior conviction, nor

does he claim a lack of adequate opportunity to rebut the evidence offered. Wilbourn has

not designated prejudice, and based upon the record, we cannot say that he was

prejudiced or that any real confusion or inconvenience resulted from granting the request

to reopen.

      Under the circumstances, we cannot say the action complained of was

unreasonable in light of all attendant circumstances or was clearly untenable or that the

action was prejudicial to Wilbourn’s rights.       We also cannot say that Wilbourn

demonstrated fundamental error with respect to State’s Exhibit 22. See King v. State,

531 N.E.2d 1154, 1161 (Ind. 1988) (“The decision by the trial court permitting the State

to reopen its case to present evidence of the date of commission of the second felony was

within the scope of its authority and not an abuse of discretion. Appellant was not misled

by the failure. He was aware of the dates of commission, conviction and sentencing on

                                           12
the two felonies re-lied upon by the State. As has often been stated, a trial is not a game

of technicalities but one in which the facts and truth are sought.”); Washington v. State,

273 Ind. 156, 160, 402 N.E.2d 1244, 1247 (1980) (holding that the trial court did not err

in allowing the state to reopen its case in part because the witness was listed on the

State’s revised witness list filed two weeks before the witness testified and the defendant

should not have been surprised by the witness); Maxey v. State, 251 Ind. 645, 651, 244

N.E.2d 650, 654 (1969) (rejecting the defendant’s argument that the trial court committed

reversible error in permitting the state to present additional evidence in order to prove

venue after it had rested its case and after the appellant had moved the trial court for a

directed verdict and holding that the only detriment to the defense resulted from a more

complete presentation of all the facts relating to the crime with which the appellant was

charged), cert. denied, 397 U.S. 949, 90 S. Ct. 969 (1970); Griffith v. State, 239 Ind.

321, 323, 157 N.E.2d 191, 192 (1959) (“[E]ven though the court permits a witness to

testify during rebuttal regarding a matter which, in fact, is not in rebuttal but is a matter

related to the state’s case in chief, the irregularity will not be treated as reversible error

unless under the circumstances the appellant was prevented from presenting rebuttal

evidence thereto. There is no showing in this case that this action of the court in any way

prevented appellant from fully presenting his defense.”) (internal citations omitted); Hire

v. State, 144 Ind. 359, 361, 43 N.E. 312, 313 (Ind. 1896) (“It was within the discretion of

the trial court to permit original testimony to be given after appellant had closed his

evidence, and appellant had no ground of complaint on that account unless he was

refused an opportunity to give evidence in opposition thereto.”); Ross v. State, 9 Ind.

                                             13
App. 35, 41, 36 N.E. 167, 169 (1894) (“Some time after the evidence was closed and the

argument made, the court permitted the state to introduce evidence of the fact that the

appellant was a person of over 14 years of age. There was no error in this. It was but a

technical point of proof, and the court did not abuse its discretion by allowing it to be

made out of its order. Besides, the court informed the appellant that it would also permit

him to introduce testimony upon the subject if he desired to do so. If the appellant

desired to procure such testimony, he should have asked for a postponement of the case,

if necessary to obtain his evidence in rebuttal. He has not shown himself injured by the

adverse ruling.”).

                                            II.

       The next issue is whether the evidence is sufficient to sustain Wilbourn’s

conviction for possession of a firearm by a serious violent felon. When reviewing the

sufficiency of the evidence to support a conviction, we must consider only the probative

evidence and reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d

144, 146 (Ind. 2007). We do not assess witness credibility or reweigh the evidence. Id.

We consider conflicting evidence most favorably to the trial court’s ruling. Id. We

affirm the conviction unless “no reasonable fact-finder could find the elements of the

crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268,

270 (Ind. 2000)). It is not necessary that the evidence overcome every reasonable

hypothesis of innocence. Id. at 147. The evidence is sufficient if an inference may

reasonably be drawn from it to support the verdict. Id.



                                           14
       The offense of possession of a firearm by a serious violent felon is governed by

Ind. Code § 35-47-4-5, which provides that “[a] serious violent felon who knowingly or

intentionally possesses a firearm commits unlawful possession of a firearm by a serious

violent felon, a Class B felony.” Ind. Code § 35-47-4-5(a) defines a “serious violent

felon” as a person who has been convicted of committing a serious violent felony, and

subsection (b) defines a “serious violent felony” as dealing cocaine.        The charging

information alleged that Wilbourn had a previous conviction for dealing cocaine under

Cause No. 62400 and knowingly or intentionally possessed a “firearm, that is: a rifle.”

Appellant’s Appendix at 26. Thus, the State was required to prove beyond a reasonable

doubt that Wilbourn had a previous conviction for dealing cocaine and knowingly or

intentionally possessed a firearm.

       Wilbourn argues that no evidence was offered by the State supporting the

allegation that he was a serious violent felon until after the trial court announced its

finding of guilt on that count. He also argues that there was no stipulation that he was a

serious violent felon offered and there is no evidence that one existed, and that the State

failed to prove that he was in unlawful possession of a rifle. Specifically, he asserts that

the State “never asked any of the witnesses questions necessary to prove that whatever

the officers saw being possessed by Wilbourn was a weapon capable of, designed to or

that may readily be converted to expel a projectile by means of an explosion.”

Appellant’s Brief at 11. The State contends that the evidence was sufficient to prove that

Wilbourn was a serious violent felon and that he possessed a firearm.



                                            15
       To the extent that Wilbourn argues there was no evidence that he was a serious

violent felon, we have concluded that Wilbourn has not demonstrated fundamental error

or an abuse of discretion with respect to the admission of State’s Exhibit 22 which

indicates that Wilbourn had been convicted of dealing cocaine as a class B felony which

constitutes a serious violent felony. See Ind. Code § 35-47-4-5(b)(23). With respect to

whether Wilbourn possessed a weapon, Officer Dow testified that it appeared to him that

the driver who exited the Durango “was carrying a high powered rifle or an AK-47

saddle type rifle.” Transcript at 38. When asked to describe the weapon, Officer Dow

stated: “It’s a weapon I’d say two, two and a half feet long. Had a banana style clip

which holds the bullets or the rounds in it.” Id. Officer Dow later testified that he had

specific training on weapons in the Navy and had no problem identifying the particular

weapon. Officer Case, who had been a drill sergeant, was SWAT qualified through the

Marion County Sheriff’s Department, and helped instruct the SWAT school, testified that

the individual who exited the Durango had an AK-47 with a brown stock. Specifically,

Officer Case explained that AK-47s have a very distinguishable magazine and testified:

“I could clearly see that it was an AK-47.” Id. at 56. Officer Harper testified that he had

weapons training and that the individual in the Durango “ran up the street carrying a[n]

AK-47,” which is a “very large rifle.” Id. at 72, 75. Officer Harper also testified that an

AK-47 is a “rifle with a banana clip” and a second handle. Id. at 75. With respect to

Wilbourn’s testimony that he removed a foldable picnic chair from his vehicle, the trial

court stated:

       His story that he – in the midst of fleeing from the police, he took the time
       to get a chair out, to go to his mother’s house when he knew his mother
                                             16
       wasn’t home, according to his testimony, just so he could throw it
       somewhere is preposterous. It is ridiculous. It is not worthy of belief.

Id. at 187-188. Based upon the record, we conclude that the State presented evidence of

probative value from which a trier of fact could have found Wilbourn guilty beyond a

reasonable doubt of possession of a firearm by a serious violent felon.

                                      CONCLUSION

       For the foregoing reasons, we affirm Wilbourn’s conviction for possession of a

firearm by a serious violent felon.

       Affirmed.

ROBB, J., and BARNES, J., concur.




                                            17